Citation Nr: 1753126	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an undiagnosed illness, secondary to exposure to hazards during Gulf War service, to include carbon monoxide.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to September 1993 and from January 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied service connection for a respiratory condition claimed as carbon monoxide poisoning. 

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in September 2016 at which time the carbon monoxide issue was remanded for additional development.  

In his September 2011 notice of disagreement, the Veteran wrote that, ever since an April 2004 in-service experience when he was in Iraq and had a severe reaction to exposure to carbon monoxide, he has experienced incapacitating headaches when exposed to gasoline exhaust and/or cigarette smoke.  In his July 2013 substantive appeal, the Veteran requested presumptive service connection for his claim regarding carbon monoxide poisoning due to his Gulf War service.  Also, during the June 2016 Board hearing the Veteran testified that he experienced residuals of his in-service exposure to carbon monoxide including headaches, nausea, respiratory problems, edema, sleep disturbances, and skin problems.  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  When a veteran files a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed and labeled.  See, e.g., Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in the September 2016 remand, the Board construed the Veteran's original claim as indicated on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As above, the Veteran contends that he experiences residuals of his in-service exposure to carbon monoxide, including headaches.  In connection with this claim he was afforded a VA headaches examination in February 2017.  Significantly, the examiner diagnosed "migraine including migraine variants" and noted an onset of 2015.  The examiner then opined that the Veteran's vascular headaches were not incurred in military service and were not due to his Gulf War exposure.  As rationale for this opinion, the examiner wrote that the Veteran's headaches were due to caffeine consumption.  Specifically, the Veteran claimed that his headaches were due to acute carbon monoxide poisoning while stationed in Iraq.  The examiner noted that acute carbon monoxide poisoning causes headaches and nausea as reported by the Veteran but that this resolves in a matter of days once the exposure is terminated.  The examiner found that the chronic headaches reported by the Veteran were due to excess use of caffeinated beverages.  The Veteran acknowledged this as the cause of his headaches to his primary care practitioner in 2013, the first documentation of a chronic headache condition.  The Veteran also confirmed this to the examiner when he reported his worst headaches occurred when he stopped drinking the highly caffeinated beverage Mountain Dew.

Following the February 2017 VA examination, the case was readjudicated in a February 2017 supplemental statement of the case (SSOC).  Following the issuance of the SSOC, VA obtained private treatment records dated from October 2014 through November 2016.  Significantly, in an April 2015 private record from Dr. B.L.K. it was noted that the Veteran had been experiencing headaches since his late 20s following an in-service incident where the Veteran was exposed to exhaust fumes for a prolonged period of time.  It was also noted that the Veteran limited his caffeine intake.  Dr. B.L.K. noted that there were white matter changes on magnetic resonance imaging (MRI) of the brain and that there was no evidence of MS (multiple sclerosis) by history of examination.  Dr. B.L.K. suspected that this finding was from "microvascular disease" and indicated that there were "no typical findings that sometimes occur with carbon monoxide poisoning."   	

Initially, the Board notes that RO does not appear to have considered the April 2015 treatment record from Dr. B.L.K. in the context of the Veteran's appeal, and there has not been any SSOC issued addressing it nor has a waiver of AOJ consideration of this new evidence been received.  As such, the newly obtained private treatment records, specifically the April 2015 treatment record from Dr. B.L.K., should be considered by the AOJ on remand.  38 U.S.C. § 7105(e)(1).  

Furthermore, as the April 2015 treatment record from Dr. B.L.K. suggests that the Veteran's current headaches are due to causes other than his caffeine intake, to include "white matter changes on MRI" and "microvascular disease," and also suggests that there may be long lasting effects of carbon monoxide poisoning, the Board finds that an addendum medical opinion is necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one.)

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who provided the February 2017 opinion regarding the claimed headache disorder, or an alternate substitute if unavailable, as to the nature and etiology of the Veteran's headache disorder.  The file should be made available to the examiner in conjunction with the examination. 

The examiner should reconcile the finding that the Veteran's headaches are due to excessive caffeine consumption, with the April 2015 treatment report from Dr. B.L.K. noting white matter changes on magnetic resonance imaging (MRI) and suspected "microvascular disease."  The examiner should also reconcile the finding that there can be no long lasting residuals of carbon monoxide with Dr. B.L.K.'s April 2015 statement that there were "no typical findings that sometimes occur with carbon monoxide poisoning."

The examiner is asked to then express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a headache disability began in or is otherwise the result of the Veteran's military service, to include as a result of exposure to carbon monoxide.  A rationale for the opinion should be provided.

2. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




